Greenblum v Greenblum (2016 NY Slip Op 01405)





Greenblum v Greenblum


2016 NY Slip Op 01405


Decided on February 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2016

Mazzarelli, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


322N 316174/12

[*1]Peter Greenblum, Plaintiff-Appellant,
vGila Greenblum, Defendant-Respondent.


Law Office of Deana Balahtsis, New York (Deana Balahtsis of counsel), for appellant.
Seidemann & Mermelstein, Brooklyn (Laurie E. Mermelstein of counsel), for respondent.

Order, Supreme Court, New York County (Lori S. Sattler, J.), entered September 9, 2014, which, inter alia, granted defendant's motion for a change of venue to Kings County, unanimously affirmed, without costs.
In this matter where issues are raised regarding the custody of the parties' children and parental access, the motion court exercised its discretion in a provident manner in granting defendant's motion for a change of venue to Kings County (see generally Morris v Halik, 172 AD2d 502 [2d Dept 1991]; CPLR 510[3]). The record shows that the subject children reside with defendant in Kings County; that during the duration of the marriage the family lived in Kings County; that although plaintiff commenced the divorce action in New York County, the parties had initially agreed in their separation agreement that the action would be commenced in Kings County; that there is a family offense proceeding pending in Kings County Family Court; and that the parties have no nexus to New York County (see e.g. Matter of Arcuri v Osuna, 41 AD3d 841 [2d Dept 2007]).
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 25, 2016
CLERK